The Answer of William Bull Gentleman Defendant to the Bill of Complaint of William Cattle and Peter Cattle Complainants.
This Defendant Saveing and reserving unto himselfe now and at all times hereafter All and All Manner of benefitt and Advantage of Exceptions which may be had or taken to the manifold Incertainties Imperfections and untruths in the Complainants Said Bill of Complaint Contained for Answer thereto or to Soe Much thereof As this Defendant is Advised is Material for him to make Answer unto this Defendant Answereth and Saith that he beleives it may be true that About Eight Years agoe the said John Cattle the Complainants Father might take Out Such warrants from the then Governour of this province to run out Such Tracts of Land in Berkley County as in the said Warrants were Expressed and that the said Complainants Father did employ This Defendant to Admeasure And lay Out the Same which This Defendant did accordingly And made plotts thereof in Order to be Signed by the Surveyor Generali to the intent that the Complainants Father might have Grants for the Same And beleives that about the Same Time certain persons To witt Messrs. Turber-ville And Saunders And others might then Newly Arrive from England And were desireous to take up Lands And might Apply themselves to Mr. Henroyda English who might have such a deputation from Col. Thomas Broughton then Surveyor General whereupon he beleives the said Mr. English did Survey the Same Lands for the persons aforesaid And make plotts thereof which this Defendant had Surveyed for the Complainants Father And that they put in Such Caveat in the Secretaries Office that the Complainants Father might not have Grants for the Same as in the bill is Sett forth And beleives that the Complainants Father dying in the interim the Complainants might Apply themselves to Col. Broughton to Sign the Said Plotts Soe made by the said William Bull as aforesaid which he beleives the said Col. Broughton refused to do because the Said Mr. English had a Deputation And this Defendant had none and That the said Turberville And Saunders might therefore Insist that this Defendant *250was Incapable of Executing any Warrant to Admeasure and that therefore the Lands were granted away from the Complainants to the persons aforesaid and beleiving the said William and Peter Cattle might Complain of the Hardship they lay under in being deprived of the Lands aforesaid. But does not know that this Defendant was Chargeable with any Neglect in not applying before that Time for a Deputation because this Defendant had before that without any Deputation at Several times run out for Several persons Several Thousands of Acres in this Province and returned Plotts of the same into the Secretaries Office aforesaid and Grants were had thereupon accordingly and never any Grants to this Defendants Knowledge were refused or Stopt before that Time for that reason And many other Surveyors here have done the like Says that however to prevent that Objection for the future this Defendant did afterwards take out a Deputation from the Surveyor General Col. Broughton And this Defendant says That the persons who had these Lands might apply to this Defendant to Survey them over again which the Defendant did And the Defendant further Answering says that all the Charges that he remembers the Complainants Father or the Complainants were at which they paid the Defendant for running out the said Fourteen hundred and Eighty Acres of Land was a Barrel of Tallow containing about Two hundred Weight sold then at a Ryal per pound Which came to Six pound Five Shilling and a pistole one pound Six Shilling and nine pence in all Seven Pounds Eleven Shillings and nine pence and not Twenty Pounds as in the Bill is untruely alleadged and says that Fees of Surve[y]ing the said Land at a penny per acre including the plotts came to about Eight Pounds Eight Shillings and four Pence Out of which the One half vizt Four Pounds four shillings and two pence belonged to the Surveyor General Which the Defendant offered to return to the said William Cattle but he Refused it and said he should have some other Land to run out some time or other and that he would rather take it out in Surveying [blank] to that Effect and says that he this Defendant has since done some small Services of that Kind for the Complainant in order to quitt himself of that Obligation and was always willing to do other of the like kind if he had been required by the Complainants Believes that about Seven or eight years ago he might tell the Complainants that there was a Tract of Land of about Five hundred and Seventy Acres and that a part or piece of which came into Jack Savannah And that this Defendant of himself offered either one or both of them— That if that part of the Tract which came into the Savannah would be of any Service to them they might have it but denies that ever he this Defendant offered the whole Tract of Five hundred and Seventy Acres or any more than that part which came into Jack Savannah. And don’t remember that they the said Complainants or either of them ever Exprest any Desire to have the whole Tract of Five hundred and Seventy Acres or even that part of it which came into Jack Savannah till some time last Summer about July last Nor does this Defendant remember that the Complainants or either of them Employed *251or order’d this Defendant to run out that Tract of Five hundred and Seventy Acres or any part of it. Nor does this Defendant remember that the Complainants or either of them gave any Such general Orders to this Defendant to take out any Warrants to Survey such vacant Land as he should find in or near the said Jack Savannah for the Complainants or either of them or to return any Plott of the Same into the Secretaries Office as by the Complainants Bill is untruely alleadged, Nor does this Defendant remember that he ever told the Complainants or either of them with any seeming Satisfaction that he had found out a very good Tract of Land containing Five hundred and Seventy Acres for the Complainants or any otherwise Than as herein before is answered unto or ever promised that he would return any Plott thereof in their or either of their Names that it might be ready to affix a Grant thereunto as by the Complainants said Bill is most untruely Sett forth And denies that ever he was Intrusted by them or either of them so to do Says that he this Defendant about Seven or Eight Years agoe run out such a Tract of Five hundred and Seventy acres of Land for himself near Jack Savannah as in the Bill is mentioned And that he has gott a Grant of the same And says that he formerly offered to let the Complainants have a small Piece of it which runs into Jack Savannah but no more thinking it might be of some Service to ’em but the Complainants did not Express any Desire to have the said Piece And this Defendant knew not whether the Complainants or either of them did apply to the then Governour or not for a Grant of said Five hundred and Seventy Acres Believes that about the time in the Said Bill of Complaint Sett forth there might be an Order from the Lords Proprietors that no more Land should be granted till after the time in the said order mentioned and never heard before; that they or either of the said Complainants did thereupon Apply to the then Governour for such a Grant of Five hundred and Seventy Acres, And this Defendant denies that he this Defendant ever used any Fraud or clandestine Dealing in any Respect whatsoever as in the said Bill is untruely Charged about the said Tract of Five hundred and Seventy Acres For that as he was never Spoke to by the Complainants or either of them to run it out for them or either of them so he conceives it was lawful for this Defendant to run it out for himself And denies he had any Consideration Orders or Instructions from either of the Complainants about the said Tract or any other Land adjoining to the said Jack Savannah save only about the said Tract of one thousand four hundred and Eighty acres first above said and another tract of about [blank] Acres as hereafter is mentioned, And this Defendant believes he might Tell the Complainants or one of them that they Should have the piece of the said five hundred and Seventy Acres which ran into Jack Savannah but not the whole Five hundred and Seventy Acres or any more than the said Piece, For that this Defendant never intended any Such thing But the Complainants never accepted his offer. Says the said Peter Cattle and William Cattle have no great reason to Complain, of the Expence they were at about the loss of the *252Tract of One thousand four hundred and Eighty Acres first abovementioned, for that they made use of those very Warrants for running out of about one thousand or one Thousand two hundred Acres of Vacant Land which was of greater value then the One thousand four hundred and Eighty because the One Thousand or one thousand two hundred Acres adjoined to the Settlement of the said John Cattle their Father And that they had Grants for the same upon these Warrants And this Defendant wonders the Complainants would go to put this Defendant to a needless Expensive suit in Equity when they had no Foundation or Colour of Equity for so doing more especially since the Transactions charged by the Complainants upon this Defendant in relation to the Said Tract of five hundred and Seventy Acres if any such had been are now between Seven or eight Years standing Without that that any other matter or thing in the Complainants Said Bill of Complaint contained material or Effectual for this Defendant to make answer unto not herein and hereby well and Sufficiently answered unto Confessed or avoided traversed or Denyed is true All which matters and things this Defendant is and will be ready to Justifie Averr maintain and prove as this Honourable Court shall award And therefore humbly Prays to be hence dismissed with his Reasonable Cost and charges in this behalf most wrongfully Sustained.
[No signature]

[Sworne the 4th Day of February anno Dm 1718 (1719) Before me]

Chart.es Hart Magistr Cancell